DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 21 December 2018.
Claims 1-9 are currently pending and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 3, 4, 5, and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the reported metric” in the displaying step.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the reported metric is the same as the generated score which is reported or if it is some 
Claim 3 recites the limitation "the extracted electronic mail service account”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 3 is dependent upon claim 1 which did not introduce or previously recite extracting mail service account information but instead only explicitly recites extracting calendaring or scheduling information from an email service account.  Clarification is required.
Claim 4, 5, and 6 recites an apparatus comprising “processor means adapted to operate…”.  It is unclear if the “processor means” is intended to  be an actual structural processor or if the “means” language was intended to invoke 112 f and point to a specific structural element from the specification.  Based on the specification in at least [0214-0215] the claim is interpreted as an apparatus comprising a processor capable of operating in accordance with a predetermined instruction set and the apparatus applying the methods of claims 1-3.  Clarification is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.  
Claims 1-9 are directed to an abstract idea for metering and reporting on 
This judicial exception is not integrated into a practical application.  The claims recite a mobile communication device, accessing databases, extracting information/data, displaying a report, processing and storing data, communicating via an API and notifying terminals/users.  The accessing, extracting, displaying, storing, communicating and notifying are all recited at a high level of generality and amount to mere data gathering, storage or transmission, which are forms of insignificant extra solution activity.  The apparatus and processor means merely apply the determining, correlating, generating and reporting steps.  Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.  The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application.  The claims are directed to 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed with respect to step 2A Prong 2 above, the additional elements in the claims amount to no more than mere instructions to apply the exception using a generic processor means.  The same analysis applies here in 2B and does not provide an inventive concept.
For the steps that were considered extra solution activity in step 2A, these have been re-evaluated in Step 2B and determined to be well-understood, routine and conventional activity in the field.  The specification in at least [0214-0220] describes that the processor is part of an apparatus and is a generic computer.  There is no indication that the processor, communication device or apparatus are anything other than generic off the shelf computer components and the Symantec, TLI and OIP Techs court decisions in MPEP 2106.05d indicate that mere collection, receipt, storage and transmission of data are well-understood, routine and conventional activities when claimed in a merely generic manner, as they are here.  Claim 3 includes the all of the limitation of the parent claim from which it depends and thus recites the same abstract idea that is merely narrowed by describing that the data is collected from individuals.  For these reasons, there is no inventive concept set forth and Claims 1-9 are not patent eligible.
Claims 7-9, as recited, are directed towards computer program products comprising computer usable mediums.  These claims are not found in one of the four statutory categories of invention. The broadest reasonable interpretation of a claim drawn to a computer or machine readable medium typically covers forms of rd 1346, 1356-57. To overcome the rejection, the claim must not encompass a signal or transmission type medium, such as by specifying non-transitory or storage mediums in the specification and claim language.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Black et al. (US 2009/0182602) in view of Bushman et al. (US 2014/0074896).
As per Claim 1 Black teaches:
A method of metering and reporting on the compliance of an organisation to government, corporate and/or legal requirements by way of determining a demographic measure of an organisation/business activity, process or function wherein the business activity, process or function comprises a plurality of active participants where each active participant has a corresponding computing device (Black Abstract and at least [0025] illustrate and describes methodology for employee demographic reporting compliance for a company using a system such as that illustrated in at least Fig. 1), the method comprising the steps of: 
accessing a personal organisation database that is in operative communication with the corresponding computing device of at least one or each participant and extracting calendar and/or scheduling information on at least one or each participant from information of respective participants from the database (Black [0035-0036] describes the ability to pull data from any system or module including databases that may store HR demographics data as well as calendaring information) ; 
accessing a centralised human resource database of demographic information on respective participants (Black [0035-0036] describes the ability to pull data from any system or module including databases that may store HR demographics data as well as calendaring information); 
correlating the personal organisation database records with the demographic information (Black in at least Fig. 5 and at least [0081-0088] illustrate and ; 
reporting the generated information corresponding to a participation metric for the business process or function based on the correlated records and information of each participant (Black Fig. 5 and at least [0081-0088] illustrate and describe generating an employee demographics report, e.g. participation metrics); 
displaying the reported metric of one or a combination of participants on at least one of the mobile communication devices (Black Fig. 5 and at least [0081-0088] describes the ability to display reported metrics for participants being evaluated in the demographics report).  
Black does not explicitly recite that the computing devices are mobile communication devices, that the personal data is from an email account, or that a score corresponding to a participation metric is generated.
However, Bushman teaches a system and method for data analysis and display, specifically for providing data for an organization.  Bushman further teaches:
a mobile communications device of at least one or each participant and extracting calendar and/or scheduling information on at least one or each participant from an email service account of respective participants from the database (Bushman [0032, 0046, 0057-0058, 0067, 0075, 0095] describe utilizing mobile devices or smart phones to interact with the system which 
generating a score for one or a combination of a participant; a meeting; a manager; a department; an organization (Bushman in at least [0047] and Fig. 2 illustrates and describes utilizing a community activity section to view overall usage, i.e. participation and generating scores for individuals or combined scores, [0073, 0081-0083] at Fig. 7 further illustrates and describes generating metrics related to demographics); 
Therefore, it would be obvious to one of ordinary skill in the art to modify the system and ability to evaluate participation using demographic measures to include the techniques for utilizing mobile devices and generating specific scores because each of the elements were known, but not necessarily combined as claimed.  The technical ability existed to combine the elements as claimed and the result of the combination is predictable because each of the elements perform the same function as they did individually.  By utilizing wireless devices to interact with the system and by generating specific scores corresponding to a participation metric and a demographic analysis of compliance, the combination enables a quantitative analysis of data that can be easily understood by any user and can be obtained and disseminated to individuals simply from their mobile devices.
As per Claim 2
extracting survey data from end point users associated with the extracted personal demographic information (Bushman [0045, 0092-0095] describes gathering and obtaining data from user surveys);
Bushman is combined based on the same reasons and rationale set forth in the rejection of Claim 1 above. 
As per Claim 3 Black further teaches:
wherein one or more of the extracted information and the calendar and/or scheduling information corresponds to a selected number of individuals employed with the organization (Black Abstract and at least Fig. 5 and [0081-0088] illustrate and describe how the pulled information and calendaring information corresponds to a set number of organization employees).
Black does not teach but Bushman further teaches that information is gathered from electronic mail service accounts in at least [0032, 0046, 0057-0058, 0067, 0075, 0095] and is combined based on the reasons and rationale set forth in the rejection of Claim 1 above.
As per Claims 4-9 the limitations are substantially similar to those set forth in Claims 1-3 and are therefore rejected based on the same reasons and rationale set forth in the rejection of Claims 1-3 above.  Black further teaches in at least Fig. 1 and [0025-0027] apparatus including processing means and computer readable media storing executable instructions for implementing the claimed methodology.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE Z DELICH whose telephone number is (571)270-1288.  The examiner can normally be reached on Monday - Friday 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHANIE Z DELICH/Primary Examiner, Art Unit 3623